DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In light of applicant’s amendments to claims 4-5, 7-9, 22-24 & 26, the subject matter of pending claims 4-5, 7-9, 17-20, 22-24 & 26 is found to be condition in for allowance as explained further below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bernard Codd on 06/17/2021.										

Cancel all pending claims and rewrite as follows:
	
Claim 1: A solid electrolyte having a composition represented by a formula:
MgxMySiOz, where M represents at least one selected from the group consisting of Zr,

z satisfies 3 < z < 6; being a film having a thickness of 100 nm or more and 20 pm or less.
Claim 2: A secondary battery comprising: 							a positive electrode containing a positive electrode active material; 				a negative electrode containing a negative electrode active material; and				a solid electrolyte having a composition represented by a formula:					MgxMySiOz, where M represents at least one selected from the group consisting of Zr, Hf, Ca, Sr, and Ba; x satisfies 0 < x < 2; y satisfies 0 < y < 2; x and y satisfy 0.5 < y/(x+y) < 1; z satisfies 3 < z < 6.										
Claim 3: The secondary battery according to Claim 2, wherein M represents at least one selected from the group consisting of Ca, Sr, and Ba.						
Claim 4: The secondary battery according to Claim 2, wherein M represents Ca.
Claim 5: The secondary battery according to Claim 2, being an amorphous material.
Claim 6: The secondary battery according to Claim 2, wherein the positive electrode, the solid electrolyte, and the negative electrode are stacked.
Claim 7: The secondary battery according to Claim 2, further comprising:			an electrolytic solution filling the space between the positive electrode and the negative electrode and containing a nonaqueous solvent and a magnesium salt dissolved in the nonaqueous solvent, wherein the solid electrolyte covers the positive electrode.
Claim 8: The secondary battery according to claim 7, wherein the positive electrode includes a positive electrode active material layer containing a plurality of positive electrode active material particles; and										the solid electrolyte is disposed as a single layer collectively covering the plurality of the positive electrode active material particles.
Claim 9: The secondary battery according to claim 7, wherein 				the positive electrode includes a positive electrode active material layer containing a plurality of positive electrode active material particles; and						the solid electrolyte is composed of a plurality of coats individually covering the plurality of the positive electrode active material particles.
Claim 10: A secondary battery comprising:							a positive electrode containing a positive electrode active material; 				a negative electrode containing a negative electrode active material;			a solid electrolyte having a composition represented by a formula:				MgxZrySiOz, where; x satisfies 0 < x < 2; y satisfies 0 < y < 2; and z satisfies 3 < z < 6; and													an electrolytic solution filling the space between the positive electrode and the negative electrode and containing a nonaqueous solvent and a magnesium salt dissolved in the nonaqueous solvent, 										wherein the solid electrolyte covers the positive electrode.
Claim 11: The secondary battery according to claim 10, being an amorphous material.
Claim 12: The secondary battery according to claim 10, being a film having a thickness of 100 nm or more and 20 pm or less.
Claim 13: The secondary battery according to claim 10, wherein the positive electrode includes a positive electrode active material layer containing a plurality of positive electrode active material particles; and the solid electrolyte is composed of a plurality of coats individually covering the plurality of the positive electrode active material particles.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Aykol (US 2017/0229742 A1), teaches a secondary battery comprising a positive electrode containing a positive electrode active material, a negative electrode containing a negative electrode active material, and a solid electrolyte represented by MgCaSiO4 but does not fairly teach or suggest the claimed solid electrolyte having a composition represented by MgxMySiOz (where M is at least one selected from the group consisting of Zr, Hf, Ca, Sr, Ba; 0 < x < 2; 0 < y < 2; 0.5 < y/(y+x) < 1; 3 < z < 6) and a secondary battery comprising said claimed solid electrolyte. Aykol is further silent as to a secondary battery comprising a solid electrolyte represented by MgxZrySiOz (where 0 < x < 2; 0 < y < 2; 3 < z < 6).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727